 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDindefinite period of time. It is appropriate to order Respondents, therefore, tomake him whole for the damage they have done Lamantia by paying to him suchback pay as he would have earned but for the discrimination they caused againsthim.It is appropriate also to direct Respondents to notify Gammino that theywithdraw all objections to the employment of John Lamantia by Gammino.Such notification, plus making him whole, will serve to correct the harm (loneLamantia when Respondents caused his discharge. Such notification will notcause the violation of any law of the State of Rhode Island.Whether there-after Gammino chooses to reinstate Lamantia and employ him along with itsother engineers who lack State licenses, or chooses to insist that all its operatorsget licenses upon pain of discharge, is a matter for Gammino to decide. In anycase ordering Respondents to make amends for their action against Lamantiacauses no violation of State law.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following :CONCLUSIONS OF LAW1.M. A. Gammino Construction Co. is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.2.The Respondent Union, Local 57, International Union of Operating Engi-neers, is a labor organization within the meaning of Section 2 (5) of the Act.Respondent John White is its agent within the meaning of Section 8 (b) of theAct.3.By continuing to enforce and give effect to the illegal union-security clausesin the 1946 contract with M. A. Gammino Construction Co and the workingrules,Respondents, and each of them, have since February 5, 1950, engaged inand are engaging in unfair labor practices within the meaning of Section 8 (b)(2) and Section 8 (b) (1) (A) of the Act.4.By operating the present hiring-hall referral-card system, which requiresnonmembers of Respondent Local to obtain referral cards from RespondentLocal and pay it weekly working assessments in order to work for Gammino,Respondents, and each of them, have engaged in and are engaging in unfairlabor practices within the meaning of Section 8 (b) (2) and Section 8 (b) (1)(A) of the Act.5.By causing M. A. Gammino Construction Co. to discriminate against JohnLamantia, an individual, in the hire and tenure of his employment, RespondentUnion and Respondent White, and each of them, have engaged in and are en-gaging in unfair labor practices within the meaning of Section 8 (b) (2) andSection 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]SYRACUSE FOUNDRY, INC.andINTERNATIONALUNION OFELECTRICAL,RADIO ANDMACHINEWORKERS,CIO.CaseNo. 3-CA-267.De-cember 11, 1951Decision and OrderOn July 11, 1951, Trial Examiner Stephen S. Bean issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-97 NLRB No. 64. SYRACUSE FOUNDRY, INC.403spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain unfair labor practices andI ecommended that these allegations in the complaint-be dismissed.Thereafter, the Respondent and the Union filed exceptions to theIntermediate Report, and the Respondent filed a supporting brief.The Respondent's request for oral argument is hereby denied, as therecord, exceptions, and brief, on our opinion, adequately present theissues and the positions of the parties.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that -no prejudicial error was committed 2The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations, with the following additions and modifications : 31.We agree with the Trial Examiner that the Respondent com-mitted independent violations of Section 8 (a) (1) of the Act. Insupport of our finding, we rely, under well-established principles, uponcredible evidence of the following conduct on the part of the Respond-ent, as fully detailed in the Intermediate Report :(a)The interrogationas to union activities; on or about February14, 1950, by President Knaus of employee Maslona; in February 1950,before the election, by. President Knaus of employee Coleman; duringthe week following the election, by President Knaus of employeeLacona; on the morning of the election, February 21, 1950, by ForemanPrzepiora of employee King; "a week or two before the election," byForeman Fischer of employee Lacona; and on or about February 10,1950, by Foreman Lostumbo of employee Leon Ploski.1Pursuant to the provisions of Section 3 (b) ofthe Act, theBoard has delegated itspowers in connection with this case to a three-menvber panel[Members Houston,Murdockand Styles].2 The Respondent in its exceptions and brief alleged that the Trial Examiner in hisexamination of the witnesses exercised bias and prejudice in favor of the General Counsel.We find no merit in this contention.In our opinion,the Trial Examiner's question of thewitnesses in the proceeding was entirely proper, pertinent,and impartial,and had as apurpose only the clarification of the issues and the testimony for the record3The Intermediate Report contains certain minor errata which do not affect our agree-ment with the Trial Examiner.Accordingly,we note the following corrections:(1)Fore-man Samoroydiddeny, in effect, that he told Lesczynski when he discharged him that hewould have to let him go because Lesczynski had been talking too much about the first unionmeeting.However, like the Trial Examiner,we credit Lesczynski's version of what was saidat the time of his discharge.(2)On July 1,1947, Lesczynski was rehired as a coremaker,not as a molder.(3)Lesczynski did not "excel"In coremaking,although it appears thathe had more experience as a coremaker than as a molder and that he himself believed thathe was a better coremaker than a molder.(4)On January 16, 1950, when General ManagerMiller saw Smith away from his place of work the second time after 15 minutes,Smithwasin the act of procuring rods for his core 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)The threat to shut downthe plant if the Union came in: on orabout February 1, 1950, by President Knaus to employee Muhlnickel;on or about February 21, 1950, by Foreman Przepiora to employeeKing; and sometime in February 1950, before the election, by Presi-dent Knaus to employee Coleman.(c)The statement of Foreman Lostumbo to Keith Stevenson onJanuary 14, 1950, when the latter was applying for work, that 4 or 5fellows might get through because of their union activities, specifyingemployeesLesczynski,Boncek,Kyanka, and either Maslona orMorgan.(d)The statement of Foreman Lostumbo to employee VincentSmith on January 16, 1950, after first informing him that he wasobliged to fire him for talking "union" too much, that he would keepSmith on the job if Smith would advise him who the union ringleaderswere.Although the Trial Examiner found such conduct coercive onother grounds, we disagree with his conclusion that it does not containa promise of economic benefit, as alleged in the complaint.(e)Foreman Lostumbo's inquiry of employee Sobolewski on orabout February 16, 1950, following the distribution of the Union'ssecond circular, whether it was Sobolewski who had brought thesecirculars into the shop; and upon Sobolewski's denial, his statementthat if Sobolewski could find out which of the employees had done so,Lostumbo would discharge them.(f)Foreman Lostumbo's request of employee Leon Ploski on orabout February 10, 1950, after first interrogating him as to his knowl-edge of the Union, that he inquire of his father, employee JohnPloski, and of employee Sobolewski, respectively, whether each ofthem knew about the Union ; and his request of Leon Ploski to attendthe next union meeting and write down the names of those present.(g)The statement of Foreman Samoroy to employee Muhlnickel2 days after the election that, "now it was all over, everybody wasgoing to be happy, and he would like to get-would get all the fellowsthat had been connected with the union.He wanted to do it beforebut . . . the Old Man wouldn't let him."Accordingly, we find that the Respondent, by engaging in the above-described conduct, has interfered with, restrained, and coerced itsemployees in the rights guaranteed them in Section 7 of the Act.2.With respect to the Section 8 (a) (3) allegations in the com-plaint, we are in accord with the Trial Examiner's findings of dis-crimination in the cases of Vincent Smith, Nicholas Lesczynski, andJohn Lacona, and with his finding that the General Counsel failedto support the alleged violation in the case of Leon Ploski.However, in the Lesczynski case, as the Trial Examiner made nofinding that Lesczynski's alleged inefficiency wasanotherreason forhis discharge in addition to that of union activities, we deem it un- SYRACUSE, FOUNDRY, INC.405necessary to pass upon the Trial Examiner's "dual motive" rationalein his discussion of this case.Upon the basis of the detailed factsfound in the Intermediate Report, we conclude that the sole and truereason for Lesczynski's discharge was his known or suspected unionaffiliation and `activities.Similarly, in theLaconacase, we are in agreement with the TrialExaminer's analysis and conclusion rejecting all of the manifold rea-sons variously'advanced by the Respondent as grounds for the termi-nation of this employee, who was the active promoter and leader ofthe union movement at the Respondent's plant. In addition, we notea further weakness in the principal reason for the discharge assertedby the Respondent, i. e., that Lacona was discharged because com-plaints against him were made by employee Sobolewski.Sobolewski'stestimony, construed in a -light most favorable to the Respondent(although such testimony. was shifting, inconsistent, and subject tomuch leading on direct examination by the Respondent), was thatLacona "bothered" him daily for a period of 2 or 3 days after theelection on February 21, 1950, in an attempt to have Sobolewski attendunion meetings,' and that the same solicitations by Lacona took placethereafter at "intervals of maybe 4 or 5 days apart-maybe 4 or 5times" until sometime within the first 10 days in March 1950, but notafter that.Thus; there appears in this defense of the Respondentan unexplained lapse of at least 6 days between the last date Laconaallegedly approached Sobolewski and March 16, 1950, the, date theRespondent finally decided to discharge Lacona, without investigationor warning.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Syracuse Foundry, Inc.,Syracuse, New York, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Union of Electrical,Radio and Machine Workers, CIO, or any other labor organizationof its employees by discriminatorily discharging any of its employees,or.by discriminating in any other manner in regard to their hire ortenure of employment, or any term or condition of employment.(b) Interrogating its employees concerning their union member-ship and activities or the union membership and activities of theirfellow employees; threatening to close down its plant if the Unionshould be successful in establishing bargaining rights; offering itsemployees economic benefit, to discourage union activities, and to'The record conclusively shows that no union meetings were scheduled or held after theelection of February 21, 1950.986209-52-vol. 97-27 406DECISIONSOF NATIONALLABOR RELATIONS BOARDengage in surveillance of the Union's meetings and activities, and inany other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labororganizations, to join or assist International Union of Electrical,Radio and Machine Workers, CIO, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in collective bargaining or other mutual aid or pro-tection, or to refrain from any or all of such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act, as guaranteed in Section7 thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Vincent Smith, Nicholas Lesczynski, and John Laconafull and immediate reinstatement to 'their former or substantiallyequivalent positions without prejudice to their seniority and otherrights and privileges.(b)Make whole Vincent Smith, Nicholas Lesczynski, and JohnLacona, in the manner set forth in the section of the IntermediateReport entitled "The Remedy," for anylossof pay each may havesuffered as a result of the discrimination against. him.(c)Upon request make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, personnel records and reports, and all other records necessaryto analyze the amounts of back pay due and the right of reinstatementunder the terms of this Order.(d)Post at its plant in Syracuse, New York, copies of the noticeplied by the Regional Director for the Third Region, shall, after beingduly signed by Respondent's representative, be posted by Respondentimmediately upon receipt thereof and maintained'by it for sixty (60)consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for the Third Region in writingwithin ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT ISFURTHERORDERED that the complaint with respectto the allegeddiscriminatory discharge of Leon Ploski be, and it hereby is, dismissed." In the event that this Order is enforced by decree of a United States Courtof Appeals,there shall be inserted before the words, "A Decision and Order,"on this notice, the words,"A Decree of the United States Court of AppealsEnforcing." SYRACUSE FOUNDRY, INC.-407Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in INTERNATIONAL UNIONOF ELECTRICAL, RADIO AND MACHINE WORKERS, CIO, or any otherlabor organization of our employees by discriminatorily discharg-ing any of our employees, or by discriminating in any other man-ner in regard to their hire or tenure of employment, or any termor condition of employment.WE WILL NOT interrogate employees concerning their unionmembership and activities or the union membership and activitiesof their fellow employees; threaten'to close down our plant if theUnion should be successful, in establishing bargaining rights forour employees; offer our employees economic benefit to discourageunion activities, and to engage in surveillance of the Union's meet-ings and activities; or in any other manner interfere with, re-strain, or coerce our employees in the exercise of the right toself-organization, to form labor organizations, to join or assistInternational Union of Electrical, Radio and Machine Workers,CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage incollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act, as guaranteed in Section 7thereof.WE WILL offer to the following three parties immediate andfull reinstatement to their former or substantially equivalent posi-tions, without prejudice to any seniority or other rights and privi-leges previously enjoyed, and make them whole for, any loss 'ofpay suffered as a result of the discrimination :Vincent SmithNicholas LesczynskiJohn LaconaAll our employees are free to become or remain members of theabove-named union or -any other labor organization or to refrain fromsuch association, except to the extent that this right may be affectedby an agreement authorized by Section 8 (a) (3) of the Act.We willndt,discriminate in regard to hire or tenure of employment or any 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDterm or condition of employment against any employee, because ofmembership in or activity on behalf of such labor organization.SYRACUSE FOUNDRY, INC.Employer..Dated ----------------------By ----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge and amended charges duly filed by International Union of Elec-trical,Radio and Machine Workers, CIO (hereinafter called the Union), theGeneral Counsel of the National Labor Relations Board (hereinafter called theBoard), by the Regional Director 9f the Third Region, Buffalo, New York, issueda complaint dated February 28, 1951, against Syracuse Foundry, Inc. (herein-after called Respondent), alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSections 8 (a) (1) and (3), and 2 (6) and (7) of the National Labor RelationsAct, as amended, (hereinafter called the Act) 61 Stat. 136. Copies of thecharges, the complaint, notice of hearing, and order rescheduling hearing wereduly served upon Respondent.With respect to unfair labor practices, the com-plaint alleged in substance that Respondent had discriminated against certainnamed employees because of their union membership and activities in violationof Section 8 (a) - (1) and (3) of the Act, and had engaged in independent viola-tions of Section 8 (a) (1) of the Act by specifically enumerated statements andconduct.Respondent in its duly filed answer admitted the jurisdictional facts allegedin the complaint but denied the commission of the alleged unfair labor practices.Pursuant to notice a hearing was held at Syracuse, New York, from May 1 toMay 4, 1951, before Stephen S. Bean, the undersigned duly designated, TrialExaminer.All parties were represented and participated in the hearing andwere afforded full opportunity to be beard, to examine and cross-examine wit-nesses, and to introduce evidence pertaining to theissues.On the second day of the hearing, the General Counsel's motion to amend, para-graph VII of the complaint by substituting the name "Przepiora" for "Pupera"was allowed without objection.At the conclusion of the hearing, the GeneralCounsel's unopposed motion to conform the pleadings to the proof was granted.Counsel for Respondent made an oral argument. Thereafter, pursuant to leavegranted to all parties, both the General Counsel and Respondent, on Jur4e 18and 19, 1951, respectively, filed briefs which have been considered.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is a New York corporation maintaining its principal office andplace of business in Syracuse, New York, where it is engaged in the manufacture,sale, and distribution of, iron castings and related products.During 1950, Re-spondent purchased raw materials, supplies, and equipment valued in excess of SYRACUSE' FOUNDRY, INC.409$400,000, approximately $100,000 of which was purchased outside' the State ofNew York and shipped directly to Respondent's place of business in New YorkState.During the same period, Respondent manufactured, sold, and distributediron castings and related products valued in excess of $1,000,000, of which inexcess $10,000 was sold and shipped to customers located outside, tale State ofNew York or to firms which ship goods outside the State of New York, and soldand shipped in excess of an additional $50,000 to each of the following : TheAmerican Locomotive Company, The Carrier Corporation, and General Motors'Corporation.Respondent stipulated to the above facts concerning its business operations.I find that Respondent is engaged in commerce within the meaning of the Act.'IT.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees ofRespondent.III.THE UNFAIR LABOR PRACTICESA. Chronology of events1.The Union's organizational effortOn or about January 2, 1950, Mr. Harold A. Martin, field representative of theUnion, was informed by John Lacona, a molder employed by Respondent actingat the instance of a few employees who were complaining about their pieceworkprices being cut, that the latter thought Respondent's employees were ready tobe organized.A meeting attended by approximately 60 to 70 of Respondent'semployees was held at the CIO hall on January 13, 1950.Mr. Martin addressedthe employees and membership application cards were distributed, approximately60 of which were signed. Subsequent meetings were held on January 15, Febru-ary 13, 17, and 20.At the January 15 meeting attended by about 20 employees,Lacona was elected temporary president and employee Ray Farmer, no longerin the employ of Respondent, was elected temporary vice president.On January 24, 1950, Martin wrote Harry L. Miller, vice president and generalmanager of Respondent, that the Union had been designated and selected byRespondent's employees as their collective bargaining representative and re-quested recognition.On January 31, 1950, Miller wrote Martin requesting further informationbefore he could determine whether or not the Union should be recognized.OnFebruary 10, 1950, Respondent and the Union entered into an agreement for aconsent election.The election was held on February 21, 1950. The Unionfailed to receive a majority of the votes cast.During the election campaign the Union distributed six circulars among Re-spondent's employees and Respondent delivered two letters to its employeesand Mr. Miller called all the coremakers into his office for two meetings betweenFebruary 1 and February 21.B. Respondent's knowledge of its employees' union activitiesGeneral Manager Miller testified that as early as January 16, 1950, there wererumors of the Union coming into the plant, and Foreman Przepiora testified that'American Locomotive Company,67 NLRB 1123;Carrier Corporation,69 NLRB 243;GeneralMotorsCorporation, Frigidaire Division,88 NLRB 450;Hollow Tree LumberCompany,91 NLRB 635. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the period from January 3 to February 21, 1950, he was aware of unionactivity.Gene Norman Knaus, president of Respondent, testified that he had had someidea that the union leaders were this group he heard testify at the hearing.Respondent's attorney wrote the Board's Regional Office that Respondent wasaware and had been informed of the names of the union leaders withinits plantbut denied it had discharged anyone before or since the election for unionactivities.C.Respondent's attitude toward unionization of its plantRespondent informed its employees in writing that it was opposed toa union,that the purpose of trying to get them to join the Union was to have someoneelse talk for them and get them to obey someone else's rules and pay them duesand assessments, and that unions don't pay wages but do sometimes forcestrikesby unreasonable demands.D. Alleged interference, restraint, and coercion1.Findings of FactRespondent wrote its employees that everybody loses when strikes that aresometimes forced by the unreasonable demands of unions occur, that Respondentand the Union could stand such losses and queried its employees as to whetherthey could stand them. It pointed out (in apparent response to the Union'sassertions that organization would result in securing a fair day's pay, guaranteesagainst cuts in piecework prices, payment of time and a half for over 8 hours,seniority rights, a week's vacation for 1 year's service and 2 weeks' vacationfor 5 years' service, 6 paid holidays, double time for working holidays, sick, acci-dent, and hospitalization insurance, and an old-age retirement plan) that it couldnot compete with out-of-town foundries if its employees should have short weeksand long pay, that it did not want to follow the experience of other foundries-where because of labor disputes or other reasons, 2 closed and 2 were work-ing short weeks, that there were about 15,000 unemployed in Syracuse, thatit appeared that Respondent had work for every man in the foundry for all of1950 and 1951 unless it had to raise prices which would mean loss of orders,and that it was working with its customers in order to be allowed to keep itsemployees at work at all times. Respondent asked its employees to look. atGlobe Malleable Foundry, now empty-at one time a successful foundry-and-to inquire of their fellow employees who had worked there, what closed it.Re-spondent referred to the fact that the Pierce, Butler and Pierce Foundry was alsoclosed and asked its employees, "why" and stated it knew that by voting "No"against a union its employees' best interests would be served.About a week before the election, Mr. Miller talked in his office to a group ofabout 10 coremakers of whom John Maslona was one.He stated that there wasa lot of work coming in and that it was up to the employees whether Respondentgot it or not.After informing his audience that new machinery was to be in-stalled,Miller said that some of the fellows in the group were not satisfied, thatthey thought they could make more money elsewhere, and asked such employeeswhy they did not leave and let the other men who were satisfied remain.Milleradded, "I've got enough money to retire. I don't have to go through with this.Some of you people cannot afford to retire." After this meeting, PresidentKnaus of Respondent asked Maslona if he knew anything about these rumorshe heard around.On January 14, 1950, Sam Lostumbo, who Miller testified hadauthority to hire and fire and was in charge of the core room until February 10, SYRACUSE FOUNDRY, INC.1951, and whom I find to have been a supervisory employee,was introduced byemployee John Lacona to Keith Stevenson,an applicant for work.At that timein the presence of Lacona,who was elected temporary president of the Union thefollowing evening and of whose interest in the Union Lostumbo was thenunaware, the latter said to Stevenson that 4 or 5 fellows might get throughbecause of their union activities and mentioned employees Lesczynski,Boncek,Kyanka, and either Maslona or Morgan.During the month of February,PresidentKnaus spoke twice to PhillipColeman,one of a number of colored employees of Respondent.Coleman hadbeen elected temporary treasurer of the Union on January 15, 1950.On the firstoccasion Knaus asked Coleman,whom he had befriended by a loan and a con-tribution,if he knew anything about the Union.Upon Coleman's denying anyknowledge,Mr. Knaus told Coleman to see the boys, to think it over,because ifthe Union came in he would shut down.A day or two later,Knaus asked Cole-man if he had talked with the boys and the latter replied that he had not.On the morning of the election,George Przepiora,millwright foreman, stip-ulated to be a supervisory employee,asked employee Robert King if he weregoing to vote and which way he was going to vote.When King replied that hehad not made up his mind,Przepiora replied that if the Union got into the shop,the employees would be out of work and would not have any work becauseRespondent would close the shop.After the Union's second circular had been distributed,Foreman Lostumboasked employee Edward Sobolewski if he were one of the fellows that hadbrought it into the shop and if Sobolewski had brought it in and stated that ifSobolewski could find out who had done so,he would discharge those men whobrought it in.About February 1, President Knaus asked employee Robert Muhlnickel whohad been employed on January 25, 1950,about his work.When Muhlnickelcomplained about being charged for scrap that was not occasioned by his fault,Knaus said that he would straighten this out and that Muhlnickel would behappy.Knaus then said that he knew Muhlnickel had come from working forInternational Harvester and that if he wanted a union he should go to workwhere there was one, that if the men in the shop wanted a union or organizedone,Knaus would close out,sell the place out, because he did not want theheadaches of a union.Two days after the election,Walter Samoroy, plantsuperintendent,whom I find to be a supervisory employee within the meaningof the Act,told Muhlnickel that now it is all over he would like to get all thefellows that had been connected with the Union, that he wanted to do it beforebut the "old man" would not let him.On January 16, 1950,employee Vincent Smith,a coremaker,was dischargedby Foreman Lostumbo who said that he was obliged to fire him for talking uniontoo much.Lostumbo said he had Smith's pay and while starting to take it outof his pocket,stated that if Smith could tell him who were the ringleaders ofthe Union he would try to hold his job for him.Upon Smith's asserting that hedid not know and that even if he did know, he would not tell Lostumbo, thelatter handed Smith his pay and completed his discharge.A week or two before the election,Frank Fischer, foreman of floor molders,who had had authority responsibly to direct the employees in Respondent'smolding room and who could effectively recommend their discharge,stipulatedto be and who I find was a supervisory employee within the meaning of theAct, asked employee Lacona if he had heard anything about the Union. Re-ceiving an affirmative reply, Fischer remarked that a union might be good andmight not and while walking away said that he did not want to know anything. 412.DECISIONSOF NATIONALLABOR RELATIONS BOARDWithin a week after the election,President Knaus stated to Lacona that hehad heard Lacona was a leader of"this thing"and asked him if it were true.Upon Lacona's acknowledging his leadership,Knaus asked him why he wanteda third party in the plant.Lacona replied that he desired security.He wasdischarged about 2 weeks later and upon asking Superintendent Samoroy forthe reason,the latter stated that General Manager Miller had said Laconawould know why.On January 20, 1950, employee Nicholas Lesczynski,a molder,was dischargedby Superintendent Samoroy who told him he would have to let him go, that the"old man" was "burned up" because Lesczynski had been talking about the firstunion meeting that had been held on January 13.On February 10, 1950, before he was discharged,.Foreman Lostumbo askedemployee Leon.Ploski if he knew about the Union,when the first union circularshad been distributed in the shop,requested Ploski to inquire if his father,employee John Ploski,and employee Edward Sobolewski knew about the Union,and if he wanted to, to attend the next union meeting to write down the names ofthose present.2.ConclusionsThe above findings are founded upon documentary as well as credited testi-monial evidence of witness Maslona, Stevenson,Coleman, King, Sobolewski,Muhlnickel,Smith,Lacona,Lesczynski,and Ploski.Insofar as evidence in the testimony of Przepiora,'Knaus, Samoroy,Fischer,and Miller is at variance from the evidence upon which the findings are made,such testimony is not credited.Przepiora's testimony mainly was to the effectthat he did not recall King(who was present under subpena and displayed noapparent interest in the outcome of the case),so he could not remember anyconversation with him, that various employees talked to him about the subjectof a union,that he was aware of the fact that there was union activity going onamong the employees,that he did not recall having asked King how he wasgoing to vote, and that he did not tell anyone in the plant that it would beclosed if the Union should win the election.As I observed and have weighed theinterest of both Przepiora and King, Przepiora's testimony was unconvincing asa refutation of the statements attributed to, him in what I am satisfied is theentirely ingenuous testimony of Robert L. King.Nor does. King's testimonythat he believed the last time he came to work was April 14,1949,vis a Vis theaccuracy or otherwise of Respondent's post-hearing affidavit that the date wasOctober 16,1949, detract from my conviction his account of Przepiora's remarkswas truthful.President Knaus admitted that he talked to Muhlnickel about February 1,that possibly Muhlnickel had complained about the scrap arrangement,but deniedhe had said that employees desiring a union should go to work elsewhere orthat he would close the plant if the shop went union.He testified that he hadbeen advised by counsel never to use the word"union"and never to say "youare going to close the plant."Mr. Knaus also admitted engaging in many con-versations with Lacona and some conversations with Coleman. -He howevermade a blanket denial that he had uttered the statements they ascribed to him.At one point in his testimony,Knaus stated he never knew who the unionleaders were until he heard their evidence at the hearing and immediately there-after testified he did have some idea they consisted of the group who were atthe hearing.He could well have expected that Coleman would be likely toreciprocate for past favors and perform his bidding to talk to the boys':He didnot deny that he asked Maslona after the meeting of about 10 coremakers inMiller's office if Maslona knew anything about the rumors he heard around. SYRACUSE FOUNDRY, INC.413Having observed Muhlnickel's, Lacona's, Coleman's, and Maslona's appearanceen the witness stand and having considered and compared their interest in theoutcome of the case with that of Knaus, I am satisfied that the weight of thetestimony given by these 4 employee witnesses, 3 of whom had no concern in theresult, preponderates over that elicited from Knaus and that although the latterprobably, scrupulously followed the advice to abjure the use of the word "union"or the bare threat to close the plant, he did by moderately adroit circumlocutionconvey to the minds of the 4 employees to whom he talked, the substance of thefacts to which they testified and the warning he sought to impress.Superintendent Samoroy testified that he never threatened that he would dis-charge or make it tough for any of the employees who had shown any interestin the Union orwouldget them for union activities.However, he did notspecifically deny he told Muhlnickel that hewould liketo get them and thathe had wanted to do it before but had not been allowed to. Samoroy did notdeny that when he discharged Lesezynski, he told him he would have to let himgo because Lesezynski had been talking about the first union meeting.In the light of the positive testimony of both Muhlnickel and Lesczynski, whichwas given in a straightforward manner, I have no hesitancy in concluding thattheir accounts of statements-made to them by Samoroy are truthful.General Manager Miller did not deny Maslona's testimony that at one of thetwo meetings of coremakers in his office he asked the employees, who thoughtthey could make more money elsewhere, why they did not leave and let theether men who were satisfied remain or stated it was up to the employees whetherRespondent got work which was coming in or that he could afford to retire al-though some of the employees could not and that he did not have to go throughwith this?Foreman Fischer, after having first denied that there was a conversation con-cerning unions between himself and Lacona or that he asked Lacona about theUnion or union organizations, subsequently admitted that such a conversationwas held a week or two before the election. Fischer's disavowal of Lacona'stestimony that he asked Lacona if he had heard anything about the Union isunconvincing.Rather, I am persuaded that having made the inquiry and havingreceived by way of Lacona's affirmative reply the information he sought, Fischerthen, as he admitted, told Lacona he did not want to know anything further.The various statements testified to by several witnesses as having been madeby former Foreman Lostumbo, who was not a witness at the hearing, standunrefuted.General Manager Miller testified that one of the principal reasons why Los-tumbo was discharged on February 10, 1951, was because he could not get infor-mation from him concerning the question of the honesty of the counts of core-makers.No evidence tending to show that Lostumbo was unavailable or other-wise to account for the fact that he was not called as a witness, was offered.John Ploski and Edward Sobolewski were called as witnesses by the Re-spondent.Neither denied the testimony of Leon Ploski who stated that, actingupon Lostumbo's request, he inquired of them if they knew anything about theUnion.Neither did Sobolewski deny Ploski's testimony that when Ploski askedhim the question, Sobolewski told Ploski "to get the hell out of here."The evidence regarding statements made by Lostumbo came from the mouths ofmany witnesses and impressed me as being credible. I can not agree with Re-2 It Is apparent that President Knaus and General Manager Miller were equally assiduousin their euphonious attempts to follow the advice to avoid the use of the word "union,"in intercourse with Respondent's rank-and-file employees. It Is clear that their use ofsuch words as "third party" and "this'thing" was calculated to'mean, and did conveyto Respondent's employees the meanings "union" and "unionization." 414DECISIONS OF NATIONAL LABOR -RELATIONS BOARDspondent that it should be rejectedin tote.I find that the conversations tookplace as testified.The coercive effect, if any, of the letters Respondent addressed to its employeesduring the election campaign must be considered in its context with its officers andsupervisory employees' pronouncements and inquiries during that period and im-mediately after the election.Among these statements and questions are thosemade by Miller that it was up to the core men whether Respondent got a lot ofwork coming in, why the dissatisfied employees did not leave, and allow satisfiedemployees to remain, that he could retire and did not have to go through with thisbut that the employees could not afford to retire, by Knaus to Coleman andMuhlnickel that if the plant were unionized he would shut down, and by Przepi-ora to King that if the Union got into the plant, Respondent would close theshop.When viewed in the light of these warnings, no little significance is to be at-tached to Respondent's statement in the letters that it could not compete without-of-town foundries if its employees should work shorter hours and for in-creased pay (a result the Union had predicted in its circulars would followupon organization of the plant) coupled, as it was, with the references to thefact that at the time there were 15,000 unemployed in Syracuse, and to the com-plete or partial closing of other foundries, inferentially due to employees' deci-sions regarding unions, to Respondent's statement that it appeared it had workfor every employee unless it had to raise prices to its customers with whom it wasworking in order to keep all its employees at work, to the pointed repetition con-cerning the closing of other foundries in the vicinity, and the equivocal inquiry asto the cause therefor and the concluding positive declaration that its employees,best interests would be served by voting against the Union.These statementsmust be appraised as of the time and environment of their issuance. In viewof the circumstances under which the statements were made, the reference, underthe guise of exercising the right of free speech, to employees' losses of employ-ment must be considered as a thinly veiled threat of economic reprisal as the priceof adherence to the Union'I conclude, as alleged in paragraph VII of the complaint, that Respondent hasinterrogated employees concerning their union membership and activities, hasinterrogated employees concerning the union membership and activities of theirfellow employees, has stated to employees that it would close its plant downrather than bargain with the Union, and has requested employees to keep undersurveillance the meeting places, the meetings, and the activities of the Union.It is also alleged in three clauses of paragraph VII of the complaint thatRespondent stated to employees they would be discharged or disciplined if theyjoined the Union, or if they engaged in concerted activities and were warnednot to so join or engage. In my opinion neither the established facts nor suchinferences as may reasonably be drawn from Respondent's interrogations andrequests of employees concerning their own and their fellow employees' unionactivities and to keep under surveillance union activities or its warnings itwould close the plant down (as finely distinguished from threats of dischargeor discipline of employees joining the Union) rather than deal with the Union,warrant a conclusion that these particular specific allegations of independent8 (a) (1) violations have been separately sufficiently provenNeither do I findthat the General Counsel has maintained the burden of proving the allegationthat Respondent offered employees economic benefits if they would not becomemembers of the Union or vote for the Union. I regard an offer of economicI Joy Silk Mills v. N. L. RB.,185F. 2d 732 (C. A. D. C.)enfg. 85 NLRB 1263. SYRACUSE FOUNDRY, INC.415benefits as a promise of something in the nature of a positive reward ratherthan,as here, Respondent's merely negative statement to the effect its employees'status quowould remain unchanged if they opposed the Union but mightdeteriorate if they favored it'Interrogation concerning union activities isperse violative of the Act and Iso find.It is well settled that statements warning or threatening employeeswith loss of employment or to go out of business if a union should gain collectivebargaining authority,regardless of how they may influence an individual em-ployee,constitute interference,restraint,and coercion within the meaning ofthe Act and independent violations of Section 8 (a) (1) thereof,and I so find.I therefore conclude and find that by this conduct,Respondent has interferedwith,restrained,and coerced its employees in the exercise of the rights guaran-teed in Section 7 of the Act, more particularly Section 8(a) (1).thereof.E. The alleged discriminatory discharges andfailures to reinstate1.Vincent SmithVincent Smith was first employed by Respondent as a molder on July 10,1944.He was later transferred to the core room after 3 weeks.He was aversatile worker,praised by his employer for his adaptability in performingmany kinds of nonroutine jobs.He resigned in March 1948 on account of poorhealth and went into business for himself.Smith returned to Respondent'semploy as a coremaker in November 1949, under Foreman Lostumbo.On Janu-ary 13, 1950,he was requested by employees Lacona and Lesczynski to sign aunion application card.He complied with the request and gave the signedcard to Lacona.Smith was discharged at 4 p.in.January 16, 1950,by Foreman Lostumbowho, as appears above, said, "I've got to fire you...for talking too much .. .talking union too much."Lostumbo added he had Smith's pay and started topull it out of his pocket and while holding it said that if Smith could tell himwho were the ringleaders of the Union,he would try to hold his job for him.Upon Smith's saying that he did not know who they were and furthermore ifhe did, he would not tell Lostumbo,the latter handed him his pay. Smith hasnot been reinstated.The General Counsel contends that Smith was discharged because the Re-spondent believed he was interested in and talking in favor of the Union.Respond-ent contends he was discharged for not staying at his place of work and forvisiting around his department.General Manager Miller testified that on themorning of January 16, 1950, he saw Miller visiting another coremaker namedKyanka(one of the employees Lostumbo told Stevenson on January 14, was prob-ably destined for discharge on account of the Union)in the core room,and thathe instructed Foreman Lostumbo to order him to leave(I.e.,return to hisplace of work about 40 feet away).Miller further testified that when hereturned to the same vicinity 15 minutes later,Smith was still there and there-upon he ordered Lostumbo to discharge Smith.Smith's version of the incidentwas that Mr. Miller had come into the core room about 3:45 at a time when amolder(referred to only as "Black John")was at Smith'splace of workinquiring if Smith had made certain cores the molder required the following'There was also testimony concerning an alleged surveillance of a union meeting by asupervisory employee which if proven might have constituted interference,restraint, andcoercion in violation of Section 8 (a) (1).But it was not alleged in the complaint andno findings with respect to it or any other conduct which was neither alleged nor litigatedas such have been made. 416DECISIONSOF NATIONALLABOR RELATIONS BOARDmorning and that Miller ordered the molder to go back into the foundry andwhen told by the molder that he was only asking Smith about cores, Millertold him that made no difference as the molderhad a foremanto ask aboutcores.After that Lostumbo paid him off. Smith further testified that probablyMr. Miller saw him talking with Kyanka at the other end of the coreroom at atime whenhe was assistingKyanka or Joe Duszakin drawing a box andhelping him patch his core, that he then went back to work athis own horsesand at the end of 15 minutes went up to the other end of the coreroom againto procure rods for his core.Although Miller testified that theonly reason why Smith was discharged wasbecause ofhis visiting this Mr. Kyanka on January 16,Respondent presentedother evidence through Superintendent Samoroy that Smith, during bothperiodsof his employment, wandered around the shop all the time, that he was alwaysin conversation with somebody, that all he did was just walk up and down, stopand talk, and never stay permanently in one place.Whether Samoroy's testi-mony in this regard is true or false,' it is clear that he never warned Smithagainst walkingaround or talking, that there was no plant rule, written or other-wiseproscribing such conduct, and that no one else in a position of authorityhad criticized Smith's purported delinquencies.Millerwho testified that Smithwas a good mechanic admitted that at the time of Smith's discharge he hadheard rumors of union activities in the plant and that he did not know whetherLostumbo had told Smith, whe he rehired him in November 1949, that Millerhad stated he should stay on the job. I am satisfied and find on Smith's evi-dence that neither Lostumbo nor any one else in a position of authority criticizedor cautioned Smith about leaving the immediate vicinity of the horse upon whichhe worked on his cores or talking with other employees.Furthermore, there isample evidence, not only from Smith but from Miller himself, and I find, thatSmith could go to the other end of the core room to get rods if he wanted to, andthat if a man did not have any rods and the foreman did not see that they weresupplied, coremakers would probably go outside the core room to get themthemselves.I find on the virtually undisputed testimony of Smith and Laconathat it was a customary practice for molders to come into the core room to procureor talk about cores.Superintendent Samoroy admitted that coremakers workedwith partners in drawingboxes andI find on his testimony and that of Smith thateach -coremaker helped others in drawing boxes and in patching cores whencores broke.As Smith was practically the only coremaker paid on a day-workbasis,he was called upon a little more than were the pieceworkers to assistothers in drawing boxes.Thus it appears, and I find, that the very natureof Smith's work involved some circulation throughout the core room as wellas outside the core room to procure rods and some conversation with other core-makers while assisting them in drawing boxes as well as with molders in con-junction with the preparation and supply of cores to be used by the molders.I find that when Miller first saw Smith talking to Kyanka on January 16, 1950,Smith was engaging in or preparing to engage in the act of assisting Kyankadraw a box,' that when Miller saw Smith some 15 minutes later, the latter'It is difficult to believe that if Smith had engaged in the utter ubiquity Samoroyascribed to him throughout the periods when he was employed from 1944 to 1950, Re-spondent should have waited some 6 years before taking the drastic action of discharginghim, without any previous warning throughout that entire time, for talking to Kyankawho himself was being considered by Respondent as a subject of discharge because of hissuspected union adherence.6 Even if Smith was not helping Kyanka at the time Miller saw him and was merelyconversing with Kyanka,Smith was not violating any company rule or engaging in anyconduct for which he had ever been criticized or against which he had ever been warned. SYRACUSE' FOUNDRY,INC.417probably was engaging in the act of going to procure rods and that Miller sawhim also at a time when "Black John" was talking to Smith about cores heneeded the following day.Although Smith did not attend any regularly scheduled meetings of the Union,he was present at informal gatherings in the homes of employees where theUnion was discussed.At the time of Smith's discharge Miller admittedly wasaware of the fact that the organization of a union was being agitated in the shop,and Knaus had some idea that the leaders in the organizational movement werein the group, including Smith, who testified at the hearing.After he was seentalking to Kyanka,' who himself was on Respondent's "suspect list," Smith,whose ability both as a coremaker and as an all-round mechanic and utility manwas well regarded by his employers, was abruptly discharged.I have no hesitancy in concluding, and I find, in view of Respondent's openopposition to the unionization of its plant, that Smith's precipitate discharge, 3days after he joined the Union, after having been in Respondent's employ forabout 51/2 years (with an interruption of about 18 months), was occasioned byGeneral Manager Miller's belief, as evidenced by Lostumbo's remark to Smithafter Miller had talked to him, that Smith was a proponent of unionization, andhis suspicion that he was advocating the rumored organizational activities inhis contacts with other employees, and that his talking with Kyanka is an unten-able explanation and merely a pretext for his discharge. I am convinced thatthe real reason for this discharge was a desire to control, discourage, and preventunion activity.Accordingly, I find that Respondent discriminatorily dischargedVincent Smith on January 16, 1950, and has since failed and refused to reinstatehim and has thereby engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) of the Act.2.Nicholas LesczynskiNicholas Lesczynski was first employed by Respondent as a molder on July 1,1944.His trade was that of a coremaker and shortly after being hired, hisrequest to be transferred to the core room was granted.He quit in December1945 and returned to work July 1, 1947, remaining until September 6 of that year.He was again hired as a molder on November 14, 1949, and remained at workuntil he was discharged by Superintendent Samoroy on January 20, 1950. Lesc-zynski has not been reinstated.The General Counsel contends Lesczynski was discharged because of his unionactivities.Respondent insists he was discharged because he produced too muchdefective work or scrap.At Lacona's behest, Lesczynski attended the union meeting on January 13,1950, and signed a membership application card.He also was present and'votedat the union meeting held on January 15.At noon on January 20, President Knaus came into the washroom and over-heard him talking about the Union (a fact undenied by Knaus) ; Knaus saidnothing, glared, and walked out into the office.That afternoon around 3: 30 to4: 30, Superintendent Samoroy said to Lesczynski, "I'll have to let you go.Theold man is burned up because you are talking too much." To Lesczynski's reply"What, about the meeting we held last Friday?" Samoroy responded, "Yes."Samoroy said nothing about Lesczynski's alleged over-production of - scrapwhen he discharged him. Lesczynski admitted that he had been criticizedfor inefficient molding and that since his trade was core-making rather thanMiller testified that although he requested.Foreman Lostumbo to tell Smith to leaveKyanka,he did not know whether Lostumbo had spoken to Smith.Ifind on Smith'scredited testimony that Lostumbo did not speak to him about leaving Kyanka. 418'DECISIONS OF NATIONAL LABOR RELATIONS BOARDmolding, due to his inexperience as a molder (a fact I find was well known to Re-spondent),8 he was not able to control a mold that is going to be setSamoroy testified that Lesczynski's percentage of scrap was exceedingly highand although comparative records of scrap production had been kept he didnot know where the records might be at the time of the hearing. AlthoughI am entirely satisfied that Lesczynski was not a highly efficient or experi-enced molder, I am unable to conclude in the absence of Respondent's havinggone forward with the proof, solely in its possession, of showing that his recordof defective workmanship was worse than that of all or most other molderswho were not discharged for faulty work, that unsatisfactory work was theonly reason for his having been discharged. Samoroy testified that Lesczynski'sscrap production had been excessive throughout the entire period of his em-ployment.As early as shortly after July 1, 1944, Respondent knew Lesczynskiwas not an expert molder, he had admitted it, and for a time up until December1945 had been given core work in which he excelled. Despite this knowledgeRespondent, presumably because of the shortage of good foundry men, waswilling to put him back on, and did put him back on molding on July 1, 1947,and again on November 14, 1949.On all the evidence, Lesczynski was no worsea molder or produced no more scrap on or about January 20, 1950, than onJuly 1, 1944, July 1, 1947, or November 14, 1949. It is therefore difficult for meto believe that on January 20, 1950, Lesczynski, who was on Respondent's"suspect list" as destined for possible discharge for union activities as earlyas January 14, was by mere coincidence for the first time, 7 days after he joinedthe Union and 5 days after he had attended a meeting, found to be so intoler-ably poor a molder as to require his being discharged during the course of theunion campaign within about 4 hours of the time Respondent's president hadoverheard him talking about the Union.Itmay well be that despite the shortage of good foundry men, Respondentin the exercise of good business judgment could have decided Lesczynski meriteddischarge for inefficiency at any time, even on January 20, 1950. But evenif inefficiency wereoneof Respondent's reasons for firing him when it did getaround to taking such action, it is obvious to me and I find, in view of Respond-ent's clearly apparent as well as self-proclaimed opposition to the Union, thatanother,if not the sole reason for the discharge of Lesczynski was his unioninterest and activity.Accordingly, I find that a reason for this discharge wasRespondent's desire to control, discourage, and prevent union activity, thatRespondent discriminatorily discharged Nicholas Lesczynski on January 20,1950, and has since failed and refused to reinstate him and has thereby engagedin unfair labor practices within the meaning of Section 8 (a) (1) and (3)of the Act.3.John LaconaJohn Lacona was first employed by Respondent as a grinder on April 8, 1939.He became a molder in March 1940, and continued to work as such underForeman Sam Fichera until September 12, 1945, when he quit.He returnedto work on September 27, 1948, and continued until December 3, 1948, whenhe had a "run-in" with Respondent's then Superintendent Wilbur Priester whofired him.His last period of work with Respondent was from January 12,1949, until March 16, 1950, when he was laid off by Superintendent Samoroywho told him General Manager Miller had told him that Lacona would knowwhy he was laid off. Lacona has not been reinstated.8Miller testified that for years except in 1949 there had been a shortage of help of goodfoundry men and that the help situation in the foundry was such that Respondent mustsalvage everybody it could. SYRACUSE FOUNDRY, INC.419,Although Superintendent Samoroy testified at the hearing he did not-knowwhy Lacona was discharged, General Manager Miller testified Lacona waslaid off "because he was going into the core room and bothering the piece workcore makers."The General Counsel contends that Lacona was discharged because of hisunion activities.Lacona was regarded by Respondent as a first-class molder.He had been able to earn as high as $172 a week at piecework rates. At onetime Respondent had considered promoting him to foreman but Lacona did notdesire the position.Lacona was the Union's chief protagonist among Respondent's employees. Itwas he who on January 2, 1950, after consulting with fellow employees, com-municated with the Union's Field Representative Martin, seeking assistancein organizing a union in Respondent's shop.He became the Union's temporarypresident on January 15, 1950, and continued to act in that capacity up to thetime he was discharged.He was active throughout the entire election cam-paign and "signed up" many employees.About a week or two before the elec-tion Lacona undeniably talked about signing an application card and his ownunion activity with Frank Sarnuto who became a foreman on February 10, 11days before the election.General Manager Miller admitted that it probablywas generally known throughout the plant that Lacona was one of the leadersin the Union's organizational campaign.Foreman Frank Fischer interrogatedhim concerning the Union a week or two before the election. After the election,President Knaus told Lacona he heard he was a leader and upon Lacona's statinghe was, asked him why he wanted a third party in the plant. Lacona continuedto talk with employees about union affairs after the election was held and theUnion lost on February 21.Although Samoroy told Lacona at the time hedischarged him that his work was satisfactory and that he had not refusedany work and Miller testified that at the time Lacona was discharged his workwas satisfactory and on a par with that of anyone else in the plant, and thatthe reason for his discharge was his going into the core room to bother thepiece coremakers.°Respondent's case was, for a time, tried on the theorythat another reason for Lacona's being discharged was his selling lottery ticketsduring workinghours.3°.In argumentRespondent abandoned the contention that the selling, oflottery tickets constituted a cause for Lacona's discharge but argued that theconflicting evidence as to whether he sold or distributed tickets to his fellowworkers(including several supervisory employees) on order or request andas a convenienceto them without gain to himself or whether he vended themoutright as a profit-making venture, should be resolved in such a way as toimpugn Lacona's credibility.Although there is some doubt upon considerationof the casein its entirety, whether the ticket selling incident is sufficiently°Miller also testified that the only employee who complained about being bothered byLacona was John,Sobolewskl,that he did not know how many times he went into thecore room to talk to employees and that he never requested or warned Lacona not to dis-turb employees in the core room.10The following colloquy took place between counsel and the Trial Examiner :TRIAL EXAMINER BEAN: As I understand it the Respondent has said nobody wasdischarged for selling lottery tickets . . .Mr. GROSSMAN:Iwant to show,when the time comes,that Mr. Lacona was veryactive in the sale of lottery tickets,which was taking him away from his employment.TRIAL EXAMINER BEAN : He wasn't discharged for that, according to your owntestimony.MR. GROSSMAN:As I understand,that was one of the causes of his discharge:MR. CAVERS:...it is my impression...that theRespondent's general managertestified that Mr. Lacona was not discharged for selling lottery tickets.Now, [are]you going to change your mind?MR. GROSSMAN:I am not changing my mind at all. . . . 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDclosely associated with the issues involved,to warrant or require consideringany evidence related thereto in connection'with the impeachment of the credi-bility of any witness who testified thereon,in order to preserve the record,IAnd that the arrangement under which Lacona distributed weekly treasurybalance lottery tickets was a combination whereby he made direct sales forhis own profit to some of his fellow workers and made by prearrangementwithout personal gain, delivery to other fellow workers of tickets, he procuredfrom an outside source. I further find that insofar as Lacona,in an adscititiousinquiry importing suggestions of criminality,strained factual implications.respecting his distribution of lottery tickets, such distortions in no way detractfrom the credence to be accorded his testimony concerning the facts upon whichthe ultimate findings in these proceedings are made.Edward Sobolewski,of whom it will be recalled Foreman Lostumbo" madeinquiries relative to union activities,and who was the only employee in thecore room whom Lacona was shown to have talked to after the election, wasan observer at the election.He testified that almost daily for 2 or 3 daysafter the election Lacona came up to him and talked about the Union andthat he told Lacona that he thought the election was fair and square and hedidn'twant to have anything to do with it, that he had been told by his bossthat he should not visit so he told the boss that something should be done to,keep Lacona away as he could not do anything about it himself and that after thelast time he told Lacona that he did not want to have anything to do with unionaffairs, Lacona did not bother him any more.Despite the general manager's statement that Lacona's discharge resultedfrom his annoying the coremakers after the election(Sobolewski was theonlycoremaker whom Lacona was shown to have talked to after'the election),testimony was introduced seeking to show,and it has been argued by counsel,that Lacona's work became inferior and defective after the election andbelatedlycharged in Respondent'sbrief that he was guilty.of attemptedsabotage.There is no evidence that Lacona was criticized for his allegedshortcomings after the election,or that he was blamed for turning name platecores around on the last job he did before his discharge.In view of GeneralManager Miller's testimony that at the time of his discharge Lacona's work wassatisfactory and on a par with that of anyone else in the plant and of Super-intendent Samoroy's testimony that he did not know why Lacona was dischargedand his statements that Lacona's work was satisfactory,I reject the con-tentions that he was discharged because his work became inferior and defectiveor because when his efforts as leader of the organizational movement fail ed,'he-attempted to sabotage his work.Nor do I believe that the real cause for Lacona's discharge was the fourthof the four shifting reasons, to wit: that he annoyed the coremakers.Whenthis contention is analyzed it appears that the only coremaker that Laconaannoyed,assuming that talking to him constituted an "annoyance,"was Sobo-lewski, and that he talked to him no more than"almost daily" for 2 or 3 daysafter the election and then when requested desisted from further conversation.There is no doubt, and I find, that Sobolewski told his boss that Lacona hadtalked to him about union affairs and that this information came -to GeneralManager Miller'sattention.Nor is there doubt of the fact,and I find, thatMiller's real objection to Lacona talking to Sobolewski was not that he was"annoying" him in the core room where the molders were frequently accustomedto go, but that he was talking to him about the Union which Respondenthad successfully encountered and, did not wish soon to contend with again. SYRACUSE FOUNDRY,INC.421It would be to close one's eyes to realities to conclude that a molder of suchoutstanding ability as Lacona's, who had been almost constantly in Respondent'semploy for a period of about 11 years except for 3 years from September 1945 toSeptember 1948, should be discharged without warning, from a job for whichthere was a recognized shortage of qualified workmen, for such a flimsy and in-adequate reason as talking no more than once a day for no more than 2 or 3 daysto an employee who appealed to his boss to have him stay away. If Laconareally had been fired for this reason (and of course an employer may dischargean employee for any reason, good or bad, adequate or inadequate, justifiable orunjustifiable, or for no reason at all, without violating the Act, provided thereason is not premised upon a discrimination proscribed by the Act), it is incon-ceivable'tb me that Superintendent Samoroy was not aware of the reason.In view of Respondent's hostility to the unionization of its plant and all of thefacts relating to this discharge, I am convinced and find that the real reason forthe discharge of John Lacona, of whom Respondent revealingly stated in itsbrief "it became impossible for the respondent to put up with this Union Presi-dent," was his union interest and activity.Accordingly, I find that the reasonfor this discharge was Respondent's desire to control, discourage, and preventunion activity, that Respondent discriminatorily discharged John Lacona onMarch 16, 1950, and has since failed and refused to reinstate him and hasthereby engaged in unfair labor practices within the meaning of Section 8 (a)(1) and (3) of the Act.4.Leon PloskiLeon Ploski was first employed by Respondent as a laborer in the core roomon October=7, 1942.He left to enter military service on February 13, 1943,. andreturned to the same work in February 1946 under Foreman Kenneth Bacon.He remained at the plant for 1 month, quit, returned to work on April 26, 1948,and quit again in July 1948.He returned to Respondent's employ August 10,1949, and was trained to make cores on machines until he was laid off, on Jan-uary 27, 1950, for poor work.He was rehired a week later following his father'sappeal that he be given one more chance and resumed work on February 4,continuing until he was discharged on March 17, 1950. Ploski has not beenreinstated.Respondent contends Ploski was discharged because of poor work and ren-dering a dishonest count.The General Counsel alleges that he was dischargedbecause of his, union activities and interest.Ploslfi-attendgd the union meeting held on January 13, 1950, andsigned amembership application card.On February 15, 1950, he met with a Board fieldexaminer at the union hall and so advised Assistant Superintendent Morgan.As appears above, Foreman Lostumbo asked Ploski if lie knew about the Union,requested him to ask his father, employee John Ploski and employee Sobolewskiif they knew about the Union, and if he wanted to go, to take down the namesof attendants at a union meeting to be held on February 13."11Ploski did not attend the meeting held on January 15.His testimony with regard tothe time Lostumbo asked him to procure the names of union meeting attendants wassomewhat confused. I have found that such request was made.Whether it referred toa meeting projected for February 13 or announced for some other date does not affect myultimate conclusions herein.Respondent has made considerable point of the fact that itwas,.uhlikely that,Lostumbo on February 10 reggested Ploski to attend the meeting v hiehthe Union notified the employees would be held on Monday, February 13, because February10 was the last day Lostumbo worked. It is not clear, however, that therequest orsuggestion may not have been made earlier than February 10, in view of Ploski's testimonywhich was only that "I think it was on Friday " In any event there was ample time forLostumbo to have talked with Ploski on Friday, February 10.986209-52-vol. 97-28 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDPloski admitted Respondent told him he was being discharged on account ofhis poor work and that he had previously been criticized for poor work, but deniedthat he was also told he was being discharged for dishonesty as well.Frank J.Sarnuto, who had been recently elevated to foreman, testified that he had dis-covered Ploski was making a false count (thereby being credited for and receivingmore pay than he was entitled to), that he did not want to see Ploski fired and'that he told him on four different occasions that he was to see that he coulddo the right thing and that he also appealed to Ploski's father (a veteran em-ployee who had been instrumental in inducing Respondent to give his son anotherchance and rehire him after he had been discharged for poor work on January27, 1950) to talk to Ploski for him. Albert Morgan, an assistant to ForemanSarnuto, testified that together with Sarnuto he checked the actual number ofcores Ploski produced against the number he reported on slips as having madeand found a number of times that the figures on the slips were incorrect, thathe warned Ploski two or three times and that on March 17, 1950, the day Ploskiwas fired, he found that although Ploski had produced only 60 cores, he creditedhimself with having made 120.Morgan further testified that he then recom-mended to Foreman Sarnuto that Ploski be fired because he had warned him anumber of times before after having been caught the same way.There is little question that quite aside from the question of Ploski's havingmade false counts, his work was not satisfactory.Apart from Ploski's virtualadmission that his work was faulty,' and his definiteadmissionthat his workhad been criticized, there is abundant evidence from every witness who wasinterrogated on the subject that he was a poor workman. It may well be in-quiredwhy Respondent did not discharge him long before March 17,if he wereso inept.However, it does appear that he was given 5 months' training fromAugust 10, 1949, until he was first dischargedand Ifeel that Respondent prob-ably concluded at that time that he, after having been given an adequate trial,could not be developed into a satisfactory coremaker and accordingly let him go.I also conclude that he was given one more trial after February 4, largely dueto his father's intercession with management, that his work did not improveand that when it became apparent that in addition to unsatisfactory workman-ship,Ploski was also cheating, Respondent accepted its assistantforeman'srecommendation and discharged Ploski,as itclaims, for the dualreasons ofpoor work and rendering a dishonest count.In view of Respondent's antiunion campaign, Ploski's known interest in theUnion,' and Respondent's questioning him about the Union, every action ofRespondent which might be construed as a part of a plan to get ridof this manis naturally suspect.However, after full consideration of this aspect of theproceedings, I conclude that it is more likely that Ploski was discharged forthe reasons asserted by Respondentthan becauseof discriminatorymotives.I accordingly find that the General Counsel has not proven thatRespondentdiscriminated against Leon Ploski withinthe meaningof the Act and thereforeshall recommenddismissal,of that portion of the complaint which relates tohim."-12Ploski attributed his poor work to a faulty machine It is true that the machineupon which he was required to do part of his core making was old and that it was adifficult piece of apparatus for an unskilled person to operate.Yet other employees, in-cluding his father, were successful in turning out satisfactory cores on the same machine." I do not rely on the incident described by Ploski of Lostumbo's presencein anautomo-bile in the vicinity of the union meeting place to which Ploski was proceeding, in reachingthis conclusion. SYRACUSE FOUNDRY, INC.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE423The activities of the Respondent as set forth in Section III, above, occurringin connection with its operations described in Section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and 'obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirm-ative action designed to effectuate the policies of the Act.Having found that the Respondent has discriminated in regard to the hireand tenure of employment of Vincent Smith, Nicholas Lesczynski, and JohnLacona, it will be recommended that Respondent offer to each immediate andfull reinstatement to his former or substantially equivalent position 14 andmake each whole for any loss of pay he may have suffered as a result of theRespondent's discrimination against him by payment to each of a sum of moneyequal to that which he would have earned as wages from the date of the dis-crimination 16 to the date of offer of reinstatement.Loss of pay shall be com-puted on the basis of each separate calendar quarter or portion thereof duringthe period from Respondent's discriminatory action to the date of a proper offerof reinstatement.The quarterly periods, herein called quarters, shall beginwith the first day of January, April, July, and October.Loss of pay shall bedetermined by deducting from a sum equal to that which each would normallyhave earned for each quarter or portion thereof, his net earnings, if any, inother employment during that period.Earnings in one particular quarter shallhave no effect upon the back-pay liability for any other quarter." In accordancewith theWoolworthdecision, it will be recommended that Respondent, uponreasonable request, make available to the Board and its agents all recordspertinent to an analysis of the amounts due as back pay.The unfair labor practices found including those concerned with threats,interrogation, and surveillance, reveal on the part of Respondent such a funda-mental antipathy to the objectives of the Act as to justify an inference thatthe commission of other- unfair labor practices may be anticipated.The pre-ventive purposes of the Act may be frustrated unless Respondent is requiredto take some affirmative action to dispel the threat. It will be recommended,therefore, that Respondent cease and desist from in any manner interferingwith, restraining, or coercing its employees in the exercise of rights guaranteedby the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following :CONCLUSIONS OF LAW1.International Union of Electrical,Radio and MachineWorkers, CIO, is alabor organization within the meaning of Section 2 (5) ofthe Act.2.By discriminating in regard to the hire and tenure of employment ofVincent Smith,Nicholas Lesezynski,and John Lacona,thereby discouraging14The ChaseNational Bankof the City of New York,San Juan, Puerto Rico, Branch,65NLRB 82716 In the case of Smith,January 16,- 1950 ; ofL esczynski,January 20,1950; of Lacona, ,March 16, 1950.16P.W. WoolworthCompany,90 NLRB 289.` 424DECISIONSOF NATIONALLABOR RELATIONS BOARDmembership in and activities on behalf of a labor organization, the Respond-ent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) and (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed them in Section 7 of the Act, the Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning ofSection 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.5.The Respondent has not engagedin unfairlabor practices within themeaning of Section 8 (a) (1) or (3) of the Act by discharging and thereafterfailing and refusing to reinstate Leon Ploski.6.The Respondent did not violate' Section 8 (a) (1) of the Act by stating toemployees that they would be discharged or disciplined if they became membersof the Union, by stating to employees that they would be discharged or disci-plined if they engaged in concerted activities for the purpose of collectivebargainingor other mutual aid or protection, by warning employees not tobecome members of the Union, or to engagein unionor concerted activities forthe purpose of collective bargaining or other mutual aid or protection or byoffering employees economic benefits if they would not becomemembers of theUnion or vote for the Union.[Recommended Order omitted from publication in this volume.]THE ;TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK 1anC1COMMUNITY AND SOCIAL AGENCY EMPLOYEES,LOCAL 1707, CIO,PETITIONER,Case No. 2-RC-2428. December 11, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Merton C. Bernstein, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board makes the followingfindingsThe Petitioner seeks to represent a unit consisting of all clericalemployees in the libraries of Columbia University, excluding all pro-fessional employees and supervisors, as defined in the Act.ThePetitioner contends that the Employer, herein called Columbia Uni-versity, is engaged in commerce within the meaning of the Act andthat it will effectuate the policies of the Act for the Board to assertits jurisdiction in this proceeding.:Columbia University contendsthat it is not engaged in commerce within the meaning of the Act andthat, even if the Board does have jurisdiction over its activities, theThe petition and otherformalpapers-were amended at the hearing to show thecorrectname of theEmployer.97 NLRB No. 72.